We are unable to assent to the correctness of the appellant's contention that his bills of exception reveal the introduction of proof of specific acts of misconduct against his reputation. By his witness, Wallace Morgan, appellant proved that the witness had known the appellant all his life and was acquainted with his general reputation in the community for honesty and fair dealing and that it was good. On cross-examination, he said in substance that since this prosecution began, he had heard that the appellant was accused of stealing hogs. The witness said:
"I never heard of this darkey being in any trouble until this matter arose."
No transgression of the practice outlined in Moore v. State,237 S.W. 932, and other cases collated by the appellant is shown upon the record.
The motion is overruled.
Overruled. *Page 433